Exhibit99.1 To the Holders of: CorTS Trust V for IBM Debentures 6.40% Corporate-Backed Trust Securities (CorTS) Certificates *CUSIP: 12618Y203 CorTS ® Callable Trust Certificates (“CorTS”) *CUSIP: 12618YAA2 I/O Certificates U.S. Bank Trust National Association, as Trustee for the CorTS Trust V for IBM Debentures, hereby gives notice with respect to the Distribution Date of June 1, 2012 (the “Distribution Date”) as follows: 1. The amount of the distribution payable to the Certificateholders on the Distribution Date allocable to principal and premium, if any, and interest, expressed as a dollar amount per $25 CorTS ® Callable Trust Certificate and per $1,000 notional amount of I/O Certificates, is as set forth below: Class Principal Interest Total Distribution CorTS $ 0.000000
